HOFFMAN, Judge:
Appellant contends that: 1) the trial court improperly revoked probation for an alleged violation that occurred after expiration of the term of probation; 2) the notice he received of the alleged basis for revocation of probation did not satisfy constitutional standards; 3) his sentence is invalid because the sentencing court relied in part upon an improper consideration; and 4) trial counsel was ineffective. We remand for appointment of new counsel.
In this appeal, appellant is represented by counsel from the same public defender’s office which provided counsel for him in the probation revocation proceedings. Therefore, without deciding any of the issues raised, we remand to the trial court for appointment of new counsel, not associated with the Defender Association of Philadelphia, to represent appellant on the issue of ineffective assistance of trial counsel and any other issue preserved for review and not finally litigated. See Commonwealth v. Patrick, 477 Pa. 284, 383 A.2d 935 (1978); Commonwealth v. Bergdahl, 264 Pa.Super. 520, 400 A.2d 207 (1979).